Citation Nr: 9931115
Decision Date: 08/21/99	Archive Date: 11/08/99

DOCKET NO. 99-09 454               DATE 

On appeal from the decision of the Department of Veterans Affairs
Regional Office in Boise, Idaho

THE ISSUE 

Entitlement to service connection for carcinoma of the right lung.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States

FINDINGS OF FACT

1.  The veteran in this case served on active duty from February
1943 to January 1946.

2.  On August 17, 1999 the Board of Veterans' Appeals (Board) was
notified by the Department of Veterans Affairs (VA) Regional
Office, in Boise, Idaho, that the veteran died on July [redacted] 1999.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction
to adjudicate the merits of this claim. 38 U.S.C.A. 7104(a) (West
Supp. 1999); 38 C.F.R. 20.1302 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal.
As a matter of law, veterans' claims do not survive their deaths.
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith
v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7
Vet. App. 42, 47 (1994). This appeal on the merits has become moot
by virtue of the death of the veteran and must be dismissed for
lack of jurisdiction. See 38 U.S.C.A. 7104(a) (West Supp. 1999); 38
C.F.R. 20.1302 (1998).

In reaching this determination, the Board intimates no opinion as
to the merits of this appeal or to any derivative claim brought by
a survivor of the veteran. 38 C.F.R. 20.1106 (1998).

2 -

ORDER

The appeal is dismissed

Mark D. Hindin 
Member, Board of Veterans' Appeals




DOCKET NO.   95-26 312             DATE AUG 11, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for residuals of a back
injury.

2. Entitlement to service connection for residuals of a head
injury.

3. Entitlement to an increased evaluation for service connected
residuals of a fractured right tibia, currently evaluated as 20
percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1954 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a November 1993 rating decision of the Newark, New
Jersey, Regional Office (RO) of the Department of Veterans Affairs
(VA). The veteran currently resides within the jurisdiction of the
RO in St. Petersburg, Florida.

In November 1995, the veteran testified at a hearing before the
hearing officer of the RO. In June 1999, the veteran testified at
a hearing before the Board sitting at Washington, D. C.

REMAND

A review of the record shows that t that in July 1955, the veteran
was taken to a station hospital after becoming dizzy at a hotel
pool, falling and hitting his head on a steel deck. The report
shows that the veteran lost consciousness briefly and incurred a
large (5x5 cm) ragged, satellite wound at the occiput which was
sutured. In February 1956 reveal that the veteran sustained a
simple fracture of the tibia and fibula in a fall down five to
seven steps while engaged in a scuffle with two men. The veteran
had received several blows in his abdomen and on his face. Physical
examination revealed that there was no loss of consciousness, but
that there was a small superficial abrasion in the region of the
lateral portion of his right eyebrow. There was also a laceration
on his chin.

Of record is a December 1994 from 0. J. Pelitteri, M. D. Dr.
Pelittiri indicated that he had treated the veteran from January
1959 to April 1986. The physician

- 2 - 

indicated that while in his care, the veteran has had very bad head
pains which he referred to as traction headaches or inflammatory
headaches with pressure within the skull bottom and top of the
cranium, stemming from a variety of disorders which was caused by
a fall to the back of the head while he was a member of the U.S.
Navy. Dr. Pelittiri also stated that he had treated the veteran for
severe back pain, which required him to rest at least three months
out of each year. Dr. Pelittiri reported that he retired from
practice in 1986 and forwarded his records to Dr. Gustman at the
Ringwood Medical Association. The Board is. of the opinion that
copies of the actual treatment records should be obtained.

The veteran's right leg disability has been evaluated under
Diagnostic Codes 5271 and 5262. Diagnostic Code 5271 provides the
rating criteria for a disability described as limitation of motion
of the ankle. Diagnostic Code 5262 provides the rating criteria for
an impairment of the tibia and fibula. The United States Court of
Appeals for Veterans Claims (Court) has held that when a diagnostic
code provides for compensation based upon limitation of motion,
that the provisions of 38 C.F.R. 4.40 and 4.45 (1998) must also be
considered, and that examinations upon which the rating decisions
are based must adequately portray the extent of functional loss due
to pain "on use or due to flare-ups. " DeLuca v. Brown, 8 Vet.App.
202 (1995).

In his June 1999 testimony before the Board, the veteran indicated
that his whole leg swells up when he tried to walk. He stated that
his motion is very poor and that he must uses Canadian crutches or
a wheel chair. He reported that he experiences severe pain for
which he takes medication prescribed by VA. The veteran indicated
that he wore a knee brace.

The current medical evidence does not clearly address the degree of
limitation of motion due to pain, weakened movement, excess
fatigability, or incoordination, the Board is of the opinion that
another VA examination is warranted. Littke v. Derwinski, 1
Vet.App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following
development:

3 -

1. The RO should also furnish the veteran the appropriate release
of information forms in order to obtain copies of all VA and
private medical records pertaining to treatment for disabilities in
issue since his release from active duty to the present which have
not already been associated with the claims folder, to include
current treatment records.

2. The RO should request the Ringwood Medical Association to
furnish copies of the actual medical records regarding the
treatment rendered by Drs. Pelittiri (forwarded records to Dr.
Gaston), Gaston, Mills, and Rametta covering a period from 1959 to
April 1994.

3. The RO should obtain all current treatment records from the VA
medical facility covering the period from July 1998 to the present.

4. A VA examination should be conducted by an orthopedist in order
to determine the nature and severity of the residuals of the
fracture of the right tibia and fibula. The examiner should be
provided with the veteran's claimsfolder and a copy of this Remand
prior to conducting the examination. All appropriate tests and
studies should be accomplished at this time. The examination should
include an evaluation of the right knee and ankle. The. examiner
should include range of motion findings of all involved joints and
set forth what is considered to be normal range of motion. The
examiner is requested to describe all abnormal findings regarding
the right leg, to include any involvement of any associated joint
structures, muscles and nerves. Any associated functional loss,
including the inability to

4 -

perform normal working movements with normal excursion, strength,
speed, coordination, and endurance, should be noted. The examiner
should also evaluate any functional loss due to pain or weakness,
and to document all objective evidence of those symptoms, such as
visible manifestation of pain on movement of any associated the
joint. In addition, the examiner should provide an opinion as to
the degree of any functional loss that is likely to result from a
flare-up of symptoms or on extended use, and document, to the
extent possible, the frequency and duration of exacerbations of
symptoms. The examiner is requested to describe any muscle damage,
and to identify the muscle group(s) involved.

5. A VA examination should be conducted by a neurologist in order
to determine the nature, severity and etiology of any residuals of
a head injury, to include headaches. The examiner should be
provided with the veteran's claimsfolder and a copy of this Remand
prior to conducting the examination. All appropriate tests and
studies should be accomplished at this time. The examiner's
attention is directed to the December 1994 statement from Dr.
Pelittiri. Following the examination it is requested that the
examiner render an opinion as to whether it is as likely as not
that any disability diagnosed to include headaches is related to
the inservice injuries. A complete rationale for any opinion
expressed should be included in the examination report.

6. Following any additional development deemed appropriate by the
RO, the RO should readjudicate the issues in appellate status, to
include consideration of 38 C.F.R. 4.40 and 4.45 (1998).

5 -

If the benefits sought are not granted, the veteran and his
representative should be furnished a supplemental statement of the
case and an opportunity to respond. The case should then be
returned to the Board for further review. The purposes of this
REMAND is to obtain additional information, and to ensure
compliance with due process considerations. The Board intimates no
opinion as to the ultimate disposition thereof.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other. appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

6 - 


